Exhibit 10.3

 



MW BANCORP, INC.

2016 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK

AWARD AGREEMENT

 

 

MW Bancorp, Inc. (the “Company”) hereby grants the undersigned Participant a
Restricted Stock Award (the “Award”), subject to the terms and conditions
described in the MW Bancorp, Inc. 2016 Equity Incentive Plan (the “Plan”) and
this Restricted Stock Award Agreement (this “Award Agreement”).

 

1.Name of Participant: __________________________

 

2.Grant Date: ____________, 20___ (the “Grant Date”).

 

3.Number of Shares of Restricted Stock: __________ (the “Restricted Stock”).

 

4.Vesting: The Restricted Stock will vest according to the following schedule,
subject to the Participant’s continued employment or service with the Company on
the Vesting Date.

 

Date of Vesting (“Vesting Date”) Number of Shares of Restricted Stock to Vest on
Vesting Date First Anniversary of Grant Date [not greater than 33.34%] Second
Anniversary of Grant Date [______] Third Anniversary of Grant Date [______]
Fourth Anniversary of Grant Date [______] Fifth Anniversary of Grant Date
[______] Sixth Anniversary of Grant Date [______] Seventh Anniversary of Grant
Date [______]


Except as provided in Section 5 of this Award Agreement, if the Participant’s
employment or service terminates for any other reason prior to a Vesting Date,
whether voluntarily or involuntarily, any Restricted Stock that is unvested on
the date of termination will be forfeited on that date.

 

5.Limitations on Vesting: If the Participant’s employment or service terminates
for any reason prior to the time of settlement as described in Section 7 of this
Award Agreement, the Participant shall forfeit all unvested Restricted Stock
subject to the Award. Notwithstanding the foregoing:

 

 

 1

 



 

(a)Death; Disability: In the event, prior to any Vesting Date, of the
Participant’s death or termination of employment or service due to Disability,
any unvested Restricted Stock shall become immediately vested as of the date of
death or termination of employment or service due to Disability.

 

(b)Change in Control: All unvested Restricted Stock will vest immediately upon a
Change in Control of the Company.

 

6.Form of Settlement: If the applicable terms and conditions of this Award
Agreement are satisfied, the Restricted Stock will be released from any transfer
restrictions or delivered to the Participant as soon as administratively
feasible after all applicable restrictions have lapsed.

 

7.Miscellaneous:

 

(a)Non-Transferability. Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution.

 

(b)Rights Before Vesting. Before the Restricted Stock vests, the Participant (i)
may exercise full voting rights associated with the Restricted Stock; and (ii)
will be entitled to receive all dividends and other distributions paid with
respect to the Restricted Stock, provided that any dividends or other
distributions paid in Shares will be subject to the same restrictions, terms and
conditions as the Restricted Stock to which the dividends or distributions
relate.

 

(c)Beneficiary. Payments with respect to the Award shall be made to the
Participant, except that, in the event of the Participant’s death, payment shall
be made to the Participant’s beneficiary.

 

(d)No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Subsidiary to continue the employment
or service of a Participant or interfere with or limit the right of the Company
or any Subsidiary to terminate the employment or service of the Participant at
any time, with or without Cause, which right is expressly reserved.

 

(e)Tax Withholding. The Company or a Subsidiary, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation, or elected by the Participant, to be withheld with respect to any
taxable event arising with respect to the Award of Restricted Stock. To the
extent permitted by the Committee, in its sole discretion, this amount may be:
(i) withheld from other amounts due to the Participant, (ii) withheld from the
value of any Award being settled or any Shares transferred in connection with
the exercise or settlement of an Award, (iii) withheld from the vested portion
of any Award (including Shares transferable thereunder), whether or not being
exercised or settled at the time the taxable event arises, or (iv) collected
directly from the Participant. Unless the Participant has otherwise irrevocably
elected a different method to satisfy the withholding, the Participant shall be
deemed to have elected to satisfy the withholding requirement by having the
Company or an Subsidiary, as applicable, withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction. All such elections will be
irrevocable and made in writing and will be subject to any terms and conditions
that the Committee, in its sole discretion, deems appropriate.

 



 2

 

 

(f)Requirements of Law. The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.

 

(g)Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

(h)Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

(i)Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludable from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service,” as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any portion of an Award that is
subject to Section 409A of the Code (and for which no exception applies) and is
payable or distributable on account of the Participant’s termination until the
expiration of six months from the date of such termination (or, if earlier, the
Participant’s death). Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
termination.

 



 3

 

 

(j)Clawback. This Award and any Shares issued pursuant to this Award are subject
to any clawback policy adopted by the Company from time to time.

 

(k)Entire Agreement. This Award Agreement, along with the Plan, constitutes the
entire agreement between the Company and the Participant regarding the subject
matter of this Award Agreement. All representations of any type relied upon by
the Participant and the Company in making this Award Agreement are specifically
set forth herein, and the Participant and the Company each acknowledge that they
have relied on no other representation in entering into this Award Agreement. No
change, termination or attempted waiver of any of the provisions of this Award
Agreement will be binding upon any party hereto unless contained in a writing
signed by the party to be changed

 

(l)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

PARTICIPANT

 

 

 

______________________________________ Date: ______________________



 

 

 

MW BANCORP, INC.

 

 

 

By: _________________________________ Date: ______________________

 

Name: _________________________________

 

Title: _________________________________

 

 

 



 4

 

 

 